Citation Nr: 9907766	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-13 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection of bleeding ulcers.

2.  Entitlement to service connection of residuals of 
pneumonia.

3.  Entitlement to service connection of a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied as not well grounded claims for 
service connection of bleeding ulcers, pneumonia residuals, 
and a cervical spine disability.  

We note that the veteran's representative, in the written 
brief presentation dated in December 1998, referred to an 
informal claim of a psychiatric nature.  We call this fact to 
the RO's attention for action it deems appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has not submitted competent (medical) 
evidence showing the presence of pneumonia or linking his 
respiratory and gastrointestinal disorders, first found many 
years after service, to an incident of service.

3.  The veteran has a current cervical spine disability.

4.  The evidence of record does not establish a relationship 
between the current cervical spine disability, first 
demonstrated in the 1990's, and the veteran's service.

CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection of bleeding ulcers and 
residuals of pneumonia.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not been shown to have a cervical spine 
disability due to service.  38 U.S.C. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect reference to an ulcer on the 
report of pre-induction examination dated in December 1961.  
In May 1962, the veteran was hospitalized for five days after 
complaining of malaise, decreased appetite and fever.  
Discharge diagnosis was common cold.  In December 1962, he 
reported a four month history of epigastric pain and post-
prandial vomiting, worse with anxiety and tension.  He 
reported two bouts of bleeding with vomiting in the past 48 
hours.  Impression was questionable peptic ulcer, 
questionable gastritis, and reflux esophageal bleeding.  He 
was instructed to eat a bland diet, was given medication and 
was to return as needed.  A record dated in September 1963 
indicates the veteran was involved in a motor vehicle 
accident and complained of left thigh pain, difficulty 
walking on his left leg, and pain in the right forearm.  
Examination showed tenderness and painful motion of the left 
thigh, a slight abrasion of the right shoulder without pain 
on palpation or motion, and multiple abrasions and 
superficial lacerations of the forearm.  No bone deformity 
was noted.  X-ray of the left femur was negative.  Impression 
was multiple abrasions, superficial lacerations, and 
contusions.  In November 1963, he reported a history of 
vomiting and black stools since about December 1962.  It was 
noted he had been seen before and was told to stop smoking 
and drinking alcohol and avoid coffee and tea.  On 
examination, his abdomen was unremarkable.  He was to undergo 
upper gastrointestinal series and return thereafter or as 
needed.  An upper gastrointestinal series in November 1963 
showed a normal esophagus, stomach, and duodenum.  The 
remainder of the service medical records, including the 
report of examination at separation dated in February 1964, 
are negative for complaints or findings of any of the claimed 
disabilities.  The report of examination at separation noted 
tattoos of the forearms and a scar of the right wrist.  The 
veteran reported that he was in good health.

The veteran filed an original application for compensation or 
pension in October 1995.  He indicated he had pneumonia in 
1962 and 1963, had sustained head and neck injuries in a 
motor vehicle accident in 1963, and had a bleeding ulcer in 
1964.  He also reported he had been hospitalized at VAMC 
Durham in June 1995.  Regarding treatment received for the 
claimed disabilities, he referred to United States Army 
records.  

VAMC Columbia, SC, records, dated from September 1976 through 
January 1985, were received.  The records are negative for 
reference to ulcers or pneumonia.  They are also negative for 
complaints or findings of a cervical spine disorder.  A 
record of August 1978 reflects the veteran complained of low 
back pain, intermittent hematuria and headaches; diagnosis 
was intermittent urethral bleeding.

VAMC Durham, NC, records, dated from December 1994 to May 
1998, were received.  They reflect treatment for multiple 
disorders, including disabilities of the cervical spine, 
disabilities of the gastrointestinal system, and disabilities 
of the respiratory system.  They do not reflect findings of 
ulcers or residuals of pneumonia, specifically.  A record of 
December 5, 1994, indicates the veteran was referred to the 
neurosurgery clinic from VAMC Fayetteville, NC, for 
evaluation of a one month history of neck and shoulder pain, 
radiating into the left arm and last four digits of the left 
hand.  Magnetic resonance imaging (MRI) in October 1994 
reportedly had revealed herniated nucleus pulposus at C5-6 
with C6 root compression.  A record of January 30, 1995, 
indicates complaints were the same and the pain had been 
present for three months.  CT (computed tomography)/Myelogram 
of the cervical spine had reportedly shown the herniated 
nucleus pulposus.  Report of electromyography (EMG) in May 
1995 reflects the study was abnormal, most consistent with 
left C8 radiculopathy.  

A record of June 1995 reflects complaints of cervical and 
left arm pain and numbness, present for eight months.  
Impression was left C8 radiculopathy.  A record dated in 
August 1995 indicates the veteran reported he had had chronic 
neck and left arm pain "since injury in war" and it had 
been worse the past year.  An August 1995 EMG showed 
deterioration since the May 1995 EMG and showed a low left 
cervical radiculopathy, probably C8.  A discharge summary 
reflects hospitalization in November 1995 and performance of 
laminectomies at C6 through T1 and partial T2, and syrinx 
subarachnoid shunt.  Past medical history included striking 
his head on the windshield in a motor vehicle accident 12 
years before in Germany.  He reported he was in his usual 
state of health until about 15 months ago when he began 
having sharp stabbing pain concentrated over the left neck, 
which became worse and constant, and tingling pain and 
weakness of the left arm.  


A report of John C. Stevenson, M.D., of VAMC Durham, dated in 
December 1995, indicates the veteran had been treated by 
Neurosurgery since June 1995.  He had had surgery to prevent 
paralysis, still had severe weakness of the left side, and 
had a chronic permanent disability preventing him from 
seeking gainful employment.

In a January 1996 report, translated from German,  
[redacted], whom the veteran identified as his ex-wife and a 
physician, reported that the veteran was involved in a severe 
accident in 1963, gained quite serious injuries of the hip 
and spine, and currently still suffered pain in those 
regions.  

The veteran testified at a personal hearing before a hearing 
officer at the RO on February 10, 1997.  In reference to 
ulcers, he stated that he saw a doctor twice in Germany in 
1967 or 1968 as he was having problems similar to those he 
had in service.  The symptoms included passing blood and 
throwing up blood.  He said he underwent lower and upper GI 
examinations.  He said he was given medication - the same 
medication he had been given in service - which helped.  The 
next time he sought treatment was in 1987 or 1988.  Regarding 
pneumonia, he said he had it during basic training and one 
other time in service.  He said that, after the second time, 
he had trouble breathing with physical exercise.  He said he 
was told by doctors at VAMC Columbia and at Kaiser 
(Permanente) that his breathing problem was caused by 
scarring from pneumonia.  Regarding a spine disability, he 
said he had pain in his neck, into the left shoulder and into 
the hands and legs following the motor vehicle accident in 
service.  He said he did not seek treatment because the pain 
was not that devastating and he was being macho.  He had the 
same symptoms currently.  He said he had been told that his 
problems could only result from a major trauma and he said 
that the motor vehicle accident in service was the only major 
trauma he had had.  He stated that the reference in the 
medical records to a motor vehicle accident 12 years ago was 
a misprint.  The first time he sought treatment was in late 
1993.  He said he had never had a job that required heavy 
lifting.  He left his last job as a bus driver due to this 
disability.  Regarding the motor vehicle accident, he said 
that the car flipped four times and went down an embankment.  
He said glass had to be removed from his temple area, that he 
was given 12 to 13 stitches, and still had the scar.  
Finally, he stated, "with the bone fracture or skull 
fracture, etc., sometimes these things takes [sic] five, six, 
seven or eight years before they occur..."

In a February 20, 1997 report, [redacted] (now with the 
name [redacted]) reported she saw the X-rays at the time of 
the veteran's 1963 accident and they were the kind of 
injuries which cause life-long problems.  She stated that the 
veteran would always suffer pain because of the complexity of 
the fractures, especially when he does hard work and puts 
pressure on his bones and joints.

Private treatment records, dated from 1987 through 1992, and 
indicating treatment mainly at Kaiser Permanente in West 
Raleigh, NC, were received from the veteran in June 1997.  
The records reflect treatment for various disorders, 
including disorders of the gastrointestinal and respiratory 
system.  Ulcers and pneumonia are not specifically referenced 
in the records with the exception of a notation of no ulcers 
on an endoscopy report in January 1990.  The records are 
negative for reference to service or service origin for any 
of the disorders.

A report of Paul K. Switzer, Jr., M.D., dated in April 1998, 
provides additional description of the veteran's disability, 
and reiterates Dr. Stevenson's opinion that the veteran is 
permanently disabled.

A statement of one [redacted] was received in August 
1998.  Mr. [redacted] stated that he attended the veteran's hearing 
in February 1997, that it appeared at that time that the 
veteran had a good chance of having the case decided in his 
favor, and that it appeared that the veteran's representative 
was working against him instead of for him.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If a claim is not well 
grounded, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) that made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection, based upon 
competent medical evidence) between the inservice injury or 
aggravation and the current disability.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As noted previously, the Caluza precedent requires, for a 
claim to be well grounded, competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  While the service 
medical records in this case contain a reference to an ulcer 
on the report of pre-induction examination in December 1961, 
and contain a diagnosis of questionable peptic ulcer in 
December 1962, they do not contain a diagnosis of a chronic 
ulcer condition.  We note that the report of examination at 
separation dated in February 1964 does not contain a report 
by the veteran of a history of or the presence of an ulcer.  
Furthermore, post-service medical records are negative for 
findings of an ulcer and for objective medical evidence 
relating an ulcer condition to service.  Thus, service 
connection of bleeding ulcers is not warranted.  A primary 
impediment to service connection of bleeding ulcers is the 
absence of medical evidence that shows that the veteran 
currently has ulcers.  The Court has stated that, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  If a claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993).

As for the residuals of pneumonia claim, we note that service 
medical records are entirely negative for a diagnosis of 
pneumonia and for complaints or findings of a disability of 
the lungs.  They reflect a diagnosis of a common cold.  
Despite the veteran's claim that he had trouble breathing 
following a second bout with pneumonia in service, we note 
that the veteran did not report such a complaint at his 
examination at separation, and that clinical evaluation of 
the lungs and chest was normal and chest X-ray was normal.  
Finally, despite the veteran's claim that he had been told by 
doctors at VAMC Columbia and at Kaiser Permanente that a 
current breathing problem was related to having pneumonia in 
the past, we note that the records of those facilities do not 
contain such an opinion.  Thus, service connection of 
residuals of pneumonia is not warranted.

Where a claim is not well grounded, the Court and the Federal 
Circuit Court of Appeals have held that VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  See Epps, Murphy, supra.  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) (1991) to 
advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of Veterans Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  See Robinette, 8 
Vet.App. at 80.  Consequently, there is no need for a remand 
to seek or request additional evidence under the facts of 
this case.  The RO fulfilled its obligation under section 
5103(a) in the statement of the case and supplemental 
statements of the case, which informed the veteran of the 
reasons for the denial of his claims.  See Epps v. Brown, 
supra; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his claims for service connection 
of bleeding ulcers and residuals of pneumonia, but he does 
not meet the burden of presenting evidence of well-grounded 
claims merely by presenting his own testimony because, as a 
lay person, he is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, Grottveit, supra.

With respect to the cervical spine claim, the Board is 
satisfied that all relevant facts have been properly 
developed.  Based upon the documented evidence of a motor 
vehicle accident in service, the presence, at this time, of a 
cervical spine disability, and the January 1996 report of the 
veteran's ex-wife/physician that the motor vehicle accident 
was severe and resulted in serious injuries including one of 
the spine, and upon the veteran's testimony, we have 
determined that this claim satisfies the three prongs of the 
Caluza test, above.  Thus, the appellant's claim for service 
connection of a cervical spine disability is well grounded.  

However, the establishment of a well-grounded claim does not 
dispose of the issue.  The Board must review the claim on its 
merits and account for the evidence which it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert, supra.  Once a claim is well grounded, 
the presumption that statements in favor of the claim are 
entitled to full weight no longer applies, and it is the task 
of the Board to assess the credibility and probative value of 
the evidence and render its decision.  See, e.g., Evans v. 
West, 12 Vet.App. 22, 30 (1998).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (1998).

Although the RO denied the claim for service connection for a 
cervical spine disability from the perspective that there was 
no evidence of a well grounded claim, the Board finds there 
is no prejudice to the veteran in appellate review of this 
claim on the merits.  This is particularly so, as the 
statement of the case sent to the veteran in April 1997 
provided him with the pertinent evidence and controlling 
legal authority on the issue of service connection for this 
disorder, and the file shows that he has argued the merits of 
the claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is no dispute that the veteran has a current cervical 
spine disability.  In November 1995, he underwent multiple 
laminectomies and, in April 1996, was assessed with C8-T1 
radiculopathy secondary to osteophytes.  Dr. Stevenson, in 
December 1995, and Dr. Switzer, in April 1998, stated that 
the veteran was permanently disabled.  However, there is 
conflicting evidence regarding the relationship of the 
disability to service.  

The only medical evidence in support of a nexus is the 
January 1996 report of the veteran's ex-wife/physician, 
[redacted].  She reported that the veteran was involved 
in a severe accident in 1963, gained quite serious injuries 
of the hip and spine, and currently suffered pain in those 
regions.  We note, however, that she did not specify the 
nature or location of the spine injury, nor did she indicate 
the basis for her opinion on the veteran's current status.  
It is not clear, for instance, whether she has examined him 
in recent years.  We note that she practices in Germany, as 
she did in 1963 when the accident occurred there, and that 
the veteran lives in South Carolina.  

On the other hand, there is abundant medical evidence 
supporting a finding that the cervical spine disability was 
not caused by the 1963 motor vehicle accident.  Service 
medical records reflect the veteran complained of left thigh 
pain and difficulty walking on his left leg, and pain in the 
right forearm, following the accident.  He was found with 
tenderness and painful motion of the left thigh, a slight 
abrasion of the right shoulder without pain on palpation or 
motion, and multiple abrasions and superficial lacerations of 
the forearm.  There were no complaints or findings of a 
cervical spine disability noted.  We note the veteran, at his 
hearing, spoke of a skull fracture and numerous stitches to 
the temple area of his head; however, the service medical 
records are negative for fractures or injuries to the head.  
The only X-ray of record is one of the femur and it was 
negative.  At separation, the veteran did not report a 
history of or the existence of a cervical spine disability.  
No scar of the temple was noted either.

Furthermore, VA treatment records reflect that, when seeking 
VA treatment for cervical spine complaints in the 1990's, the 
veteran reported, on most occasions, a short history of 
cervical spine problems.  In December 1994, he reported a one 
month history of radiating neck pain; in January 1995, he 
reported a three month history of pain; in June 1995, he 
reported an eight month history of cervical and left arm pain 
and numbness.  We note that at one visit, in August 1995, he 
reported he had had chronic neck and left arm pain "since 
injury in war."  Although, the record does not show that the 
veteran participated in combat.

Finally, we note that, while Dr. Switzer reported that the 
veteran attributed a long history of pain and discomfort in 
the neck and shoulders to a motor vehicle accident in 1963, 
the doctor did not indicate that that was his objective 
medical opinion on causation; furthermore, even it that was 
his opinion, it was obviously based on a history as reported 
by the veteran (as opposed to review of service records), and 
is thus not material to the issue of nexus.  See Elkins v. 
Brown, 5 Vet.App. 474, 478 (1993).

We have considered the benefit of the doubt/reasonable doubt 
doctrine in this case.  However, we find the evidence is not 
equally balanced, and the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable.  We find that the preponderance 
of the evidence supports the conclusion that the current 
cervical spine disability was not incurred in service.


ORDER

Service connection of bleeding ulcers and residuals of 
pneumonia is denied as not well grounded.  Service connection 
of a cervical spine disability is denied.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


